389 U.S. 215 (1967)
WALLACE, GOVERNOR OF ALABAMA, ET AL.
v.
UNITED STATES ET AL.
No. 489.
Supreme Court of United States.
Decided December 4, 1967.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF ALABAMA.
MacDonald Gallion, Attorney General of Alabama, and John C. Satterfield for appellants in No. 489. Reid B. Barnes for appellants in No. 671.
Acting Solicitor General Spritzer, Assistant Attorney General Doar, Louis F. Claiborne and David L. Norman for the United States in No. 489; Solicitor General Griswold and Assistant Attorney General Doar for the United States in No. 671; Fred D. Gray, Jack Greenberg, James M. Nabrit III, Charles H. Jones, Jr., Charles Stephen Ralston and Melvyn Zarr for Lee et al. in both cases, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 671, Bibb County Board of Education et al. v. United States et al., also on appeal from the same court.